DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/26/21 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 17/142,058 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,171,609.
Appropriate correction is required.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: 
	On line 2 of claim 1, the word --and-- should be inserted at the end of the line after the semicolon.
Appropriate correction is required.


Double Patenting
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,171,609. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are fully anticipated by claims 1-18 of USP 11171609. Considering independent claim 1 of the instant application, for example, note that "a transceiver comprising" on line 1 is anticipated by what is recited on line 1 of claim 1 of the '609 patent, "a radio transmitter comprising a power amplifier" on line 2 of the instant application is anticipated by what is recited on line 2 of the '609 patent, and the detector circuit limitations set forth on lines 3-7 of the instant application are anticipated by what is recited on lines 8-15 of the '609 patent. Note also that claims 2 and 3 of the instant application are anticipated by the limitations included in claims 14 and 6, respectively, of the '609 patent, claims 4, 5, 6 and 7 of the instant application are anticipated by what is recited in claims 7, 8, 5 and 17, respectively, of the '609 patent. In addition, the limitations of claims 8, 9, 11 and 12 of the instant application are anticipated by what is recited in claims 18, 9, 10 and 11, respectively, of the '609 patent. As to the method claims of the instant application, claims 13, 14, 15, 16, 17, 18, 19 and 20 of the instant application are anticipated by the limitations of claims 12, 14, 1, 15, 16, 5, 18 and 9, respectively, of the '609 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
6.	Claims 1-20 would be allowable upon the filing of the above-noted terminal disclaimer. The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests a transceiver comprising a radio transmitter comprising a power amplifier in combination with a detector circuit comprising the claimed squaring circuit and DC current absorber as set forth in independent claim 1, nor does any of the prior art of record disclose or suggest a method comprising the specific supplying and absorbing limitations set forth in independent claim 13. Claims 2-12 and 14-20 are allowable in view of their dependency on independent claims 1 and 13, respectively.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 25, 2022